Citation Nr: 1231466	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-44 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1949 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a special processing unit at the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio, known as the Tiger Team.  The Chicago, Illinois, RO is the agency of original jurisdiction (AOJ).  The RO, in pertinent part, denied service connection for PTSD, hypertension, and sleep apnea.  The Veteran filed a notice of disagreement in September 2008.  A statement of the case was issued in October 2010, which addressed all three issues (PTSD, hypertension, and sleep apnea).  The Veteran perfected his appeal of the PTSD claim in November 2010.  The Veteran indicated that he was no longer appealing the claims for hypertension and sleep apnea.  As such, they are no longer in appellate status.  38 C.F.R. § 20.302(b).     

The Board has recharacterized the claim for PTSD on appeal as it appears on the cover page of this document.  The Board is aware that the RO previously denied a claim for depression secondary to failed eye surgery in 1991 and 1998, but finds the recharacterization of the claim in keeping with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which mandates that the scope of a mental health disability claim include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

The Veteran presented testimony before the Board in June 2012.  The transcript has been associated with the claims folder.

The Veteran waived initial RO review of new evidence submitted after the April 2012 supplemental statement of the case (SSOC) was issued.  At hearing, he additionally waived records contained within Virtual VA (VA's electronic database storage).   As such, it was considered in preparation of this remand.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  He maintains that his PTSD is the result of traumatic experiences suffered during active military service, to include: exposure to ionizing radiation while flying aerial surveillance and close-in sampling for nuclear debris over Russia with the 58th Weather Reconnaissance Squadron; being shot at by Russians while flying a surveillance mission; constant fear of his plane crashing due to faulty mechanics and a history of crashes; a reconnaissance group flew the plane he was supposed to fly and it crashed; and he was held hostage in the plane by a fellow crew member, with a butcher knife, because the person was afraid to fly over open ocean. 

Establishing service connection for PTSD requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The RO conceded exposure to ionizing radiation when they awarded service connection for bladder cancer in a March 2006 rating decision; however, this matter must be remanded for verification of the other stressors delineated above by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should once again be provided information as to what evidence is required to support verification of these stressors.   Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

A VA examination is necessary in connection with the claim.  In this respect, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, ionizing radiation exposure has been confirmed.  VA treatment notes (within the Virtual VA database) dated in September 2007, February 2011, May 2011, and July 2011 contain a diagnosis of PTSD.  In September 2010, the Veteran was examined by a licensed clinical psychologist who determined the Veteran did not meet the criteria for PTSD.  An August 2011 entry notes PTSD as an active problem.  It appears the Veteran was afforded a VA examination in March 2012 (within the Virtual VA database) and not diagnosed with PTSD; however, the examiner considered only one, unverified stressor (witnessing two plane crashes).  Since that time, the Veteran has been diagnosed with PTSD due to military events by VA treatment providers.  See treatment note dated in May 2012.  The Veteran has also been variously diagnosed with generalized anxiety disorder, dysthymic disorder, cognitive disorder, and depressive disorder, which at times has been linked to his childhood and/or family relationships.  There is a conflict in the medical record as to the nature and etiology of the claimed acquired psychiatric disorder, which must be resolved by examination.  Id.

A Remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  Notably, the Veteran's representative indicated the Veteran was a recipient of SSA disability benefits.  See April 2012 Statement of Accredited Representative in lieu of VA Form 646.  A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).

A remand is also necessary to obtain outstanding VA treatment records of the Veteran.  Notably, in the June 2012 Board hearing, the Veteran testified that in 2011 Dr. Y (a VA provider) related his PTSD to military stressors by listing 10 points for the cause and source of his diagnosis.   BVA Transcript at 4, 8.  While there are some records of treatment from a Dr. Y, though spelled differently than at hearing, dated in 2011 within the Virtual VA database, it does not appear that the referenced 2011 evaluation has been obtained.  Additionally, the Board notes that attempts were made to obtain VA treatment records of the Veteran dated between 1978 and 1992; however, the Jesse Brown VA Medical Center (VAMC) administrator indicated in September 2007 that they needed more time to furnish the request. (Note: in a June 2010 electronic mail message, there was an indication that the Veteran's records were archived).  For the specified time period, there are only some records dated in 1978, 1990, and 1991 associated with the claims folder.  The last VA outpatient treatment records associated with the claims folder are dated in May 2012.  Complete treatment records are pertinent and critical evidence, which must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The VA RO should ensure that all due process requirements are met.  The VA RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records of the Veteran related to an acquired psychiatric disability, including PTSD, from the appropriate VA Medical Center and any associated outpatient clinic.  Specifically, the RO should request the following: records dated between 1978 and 1992; treatment notes from Dr. Y dated in 2011; and records dated from May 2012 to the present.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

2.  The RO should also take all indicated action to contact SSA to obtain a copy of the Administrative Decision awarding disability benefits and any medical records utilized in the award of such benefits.  

3.  The Veteran should be provided another opportunity to itemize and provide specific information regarding the stressor events and he alleges occurred during his service.  He maintains the following: his plane was shot at by Russians while flying a surveillance mission; he had constant fear of his plane crashing due to faulty mechanics and a history of crashes; a reconnaissance group flew the plane he was supposed to fly and it crashed; and he was held hostage in the plane by a fellow crew member, with a butcher knife, because the person was afraid to fly over open ocean.  He should be asked to identify specific dates (within a 60 day period), locations and any additional unit numbers to which he may have been assigned.  

4.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

5.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from an acquired psychiatric disorder, including PTSD, as a result of the claimed stressors.  It is imperative that the claims file be made available to the examiner for review.  PTSD psychological testing should be accomplished if deemed medically advisable.

The examiner should clearly report whether or not a medical diagnosis of PTSD is warranted under DSM IV criteria.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that PTSD (or an acquired psychiatric disorder if PTSD is not diagnosed) is causally related to a verified stressor, to include exposure to ionizing radiation while flying aerial surveillance and close-in sampling for nuclear debris over Russia with the 58th Weather Reconnaissance Squadron, which has been verified.  A detailed rationale should be furnished for the opinion.

6.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining issues in light of all evidence of record, to include evidence submitted after the April 2012 SSOC was issued.  Additionally, it is unclear whether the RO considered the March 2012 VA examination report (contained within Virtual VA) in the April 2012 SSOC; this must be cured upon Remand and considered in readjudication of the matter.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

